             Case 1:19-cr-00651-LTS Document 576
                                             578 Filed 04/06/21
                                                       04/07/21 Page 1 of 1
                                                                          9

                    THE LAW OFFICES OF SEAN M. MAHER, PLLC


                                                        April 6, 2021



   VIA ECF

   Hon. Laura Taylor Swain
   United States District Judge
                                                      0(02(1'256('
   United States Courthouse
   500 Pearl Street
   New York, NY 10007

   Re:     United States v. Claudiu Vaduva, S4 19 Cr. 651 (LTS)
           Supplemental sentencing submission on behalf of Claudiu Vaduva and
           request to remove Doc. No. 553-1 from the public docket

   Dear Judge Swain:

           On behalf of defendant Claudiu Vaduva, please accept the attached defense sentencing
   exhibits 1-4 to replace exhibits 1-4 as found in Doc. No. 553-1 (filed on 3/26/2021). This new
   set of exhibits remedies a redaction error in the previously filed exhibits. I also respectfully
   request that the Court direct the Clerk of Court to remove the previously filed Doc. No. 553-1
   from the public docket.

7KHUHTXHVWLVJUDQWHG7KH&OHUNRI&RXUWLV
UHVSHFWIXOO\GLUHFWHGWRUHPRYH'(IURP         Respectfully submitted,
SXEOLFYLHZRQWKHGRFNHWPDNLQJLWDFFHVVLEOHE\
&RXUWSHUVRQQHORQO\'(UHVROYHG
                                                        ______/S/________________
6225'(5('
                                                        Sean M. Maher

V/DXUD7D\ORU6ZDLQ86'-
   cc: All counsel via ECF




                      2796 SEDGWICK AVENUE, SUITE C1, BRONX, NEW YORK 10468
                                (212) 661-5333 • (347) 548-9959 FAX
                                    WWW.SEANMAHERLAW.COM
Case
 Case1:19-cr-00651-LTS
      1:19-cr-00651-LTS Document
                         Document576-1 Filed04/07/21
                                  578 Filed  04/06/21 Page
                                                       Page21ofof98




                      Exhibit 1
     Case1:19-cr-00651-LTS
    Case  1:19-cr-00651-LTS Document
                            Document576-1 Filed 04/07/21
                                     578 Filed  04/06/21 Page
                                                         Page23ofof89



                                 Mr Judge Swain,


          My name is Amalia Vaduva , I have 30 years, I was born in Craiova,
Romania and I am Vaduva Claudiu Marian’s wife.


            We met in 2017 and got married after 6 monts. It was love at first
sight and honestly I don’t know what I would do without him. We have a little
boy of 2 years and 7 months, named                       . Claudiu is the perfect
father for our boy, he is thoughtfull, loving, carefull and he wanted very much
to have a child.


            My husband is a very special person for me, he spoils me every day
and he is my rock. He doesn’t have any vices and always helps people around
him. He supports me moraly every day, even we didn’t saw each other for a
very long time and things are very hard for us right now, so I beg you to have a
mercifull attitude towards him. I miss him day and night and I can’t wait for his
return. He needs to be with his family, with his boy and in his home.


             Since he was taken, everything feels different and sensless. He
missed              firsts steps, firsts words and most importantly,
misses his father. Every time I show him a picture of his father, he sighs and
gets very sad; it breaks my heart to see my sweet, little boy hurting like this. He
is innocent and doesn’t understant why his father isn’t here with us. If i could, I
will give my life just to see them both happy and safe. Me and my husband feel
like our lives are on pause and only dream at the day we will be together again.
So please, take his family into consideration and give him an easy sentence.


Kindly,
Amalia vaduva


Date                                               Signature
21.3.2021
Case
 Case1:19-cr-00651-LTS
      1:19-cr-00651-LTS Document
                         Document576-1 Filed04/07/21
                                  578 Filed  04/06/21 Page
                                                       Page43ofof98




                      Exhibit 2
     Case1:19-cr-00651-LTS
    Case  1:19-cr-00651-LTS Document
                            Document576-1 Filed 04/07/21
                                     578 Filed  04/06/21 Page
                                                         Page45ofof89



                            Mr Judge Swain,


           Undersigned Nita Silviu Gabriel, I was born in Craiova,
Romania and I know Claudiu since 3 years ago, since he got married
with my sister, Amalia Vaduva.
            He is polite, kind and very civilized. Every time I asked for
his help he was there for me, for example, when I got a flat tire, he
came to help me, althought it was late at night.


            Claudiu have a child with my sister, a sweet little boy
named                    and I know he is very carefull with him and
always spoiles him. We get along very well and I know he doesn’t
consume alcohool, he doesn’t smoke and he likes to have a healthly
life style.


            For him, his family is the most important thing in the
world and I ask you kindly to take this into consideration when you
give him his sentence. He doesn’t deserve to endure this pain and he
really wants to be with his family.


       Thank you mery much!


Date                                                      Signature
21.3.2021
Case
 Case1:19-cr-00651-LTS
      1:19-cr-00651-LTS Document
                         Document576-1 Filed04/07/21
                                  578 Filed  04/06/21 Page
                                                       Page65ofof98




                      Exhibit 3
     Case1:19-cr-00651-LTS
    Case  1:19-cr-00651-LTS Document
                            Document576-1 Filed 04/07/21
                                     578 Filed  04/06/21 Page
                                                         Page67ofof89



                           Mr. Judge Swain,




             Undersigned Pelea Madalina, born in Craiova, Romania,
as Claudiu Marian Vaduva’s soon to be sister in law, I know him since
3 years ago, when he got married with Amalia.


             From my point of view, Claudiu have a positive attitude,
he always have a smile on his face, he is funny and very close to his
family. I remember when I moved with my fiance that he offered
himself to help us move and he even stayed very late with us, untill
we finished packing.
              Claudiu didn’t saw his child for a very long time, and he
misses him very much; he has been apart from as for too long and we
are all thinking at the day when will be reunnited again.


            Please take into consideration the suffering of the family
and give him an easy sentence.




  Thank you very much!


Date
20.03.2021
Case
 Case1:19-cr-00651-LTS
      1:19-cr-00651-LTS Document
                         Document576-1 Filed04/07/21
                                  578 Filed  04/06/21 Page
                                                       Page87ofof98




                      Exhibit 4
Case
 Case1:19-cr-00651-LTS
      1:19-cr-00651-LTS Document
                         Document576-1 Filed04/07/21
                                  578 Filed  04/06/21 Page
                                                       Page98ofof98
